Citation Nr: 1430885	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP), to include as a result of exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1992. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in August 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) with instructions that the case be developed in accordance with directives related to exposure to contaminated water during service at Camp Lejeune.  Substantial compliance with the Board's remand having been accomplished, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, CIDP is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for CIDP have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims service connection for CIDP as related to exposure to contaminated water at Camp Lejeune or as otherwise directly related to active duty service.  The evidence of record indicates the Veteran was at Camp Lejeune in January 1985 as part of his active duty service.  March 2014 VA Examination.  Further, the record establishes a current diagnosis of CIDP.  Id.  
Initially, the Board observes that both the Report of Medical Examination conducted just prior to Veteran's enlistment and the one conducted at his release from active duty noted a normal clinical evaluation of the lower extremities, upper extremities, and neurologic system.  September 1984 Report of Medical Examination, March 1992 Report of Medical Examination.  Additionally, the Report of Medical History completed at the same time as each Report of Medical Examination do not indicate a diagnosis of CIDP.

First, the Board will address whether the record establishes a link between the Veteran's CIPD and exposure to contaminated water at Camp Lejeune.  In August 2008, the Board remanded the instant case to the Louisville, Kentucky RO for development in compliance with VBA Fast Letter N. 11-03 (Jan. 11, 2011).  As part of this development, the Veteran was provided with a VA examination in March 2014.  The VA examiner opined that it was less likely as not CIPD was secondary to exposure to contaminated water during the Veteran's active duty service at Camp Lejeune.  In support of this, the VA examiner stated that after an extensive literature search no association with the etiology of CIDP and water-borne toxins at Camp Lejeune could be discovered.  The VA examiner found added support for his conclusion in the fact that "... the Veterans' NOAEL and LOAEL values are virtually non-existent statistically after having spent only 14 days of exposure ..."  As such the Board finds that the competent medical evidence weighs against finding a causal relationship between Veteran's CIDP and exposure to contaminated water at Camp Lejeune.  

Nevetheless, the evidence of record indicates that the Veteran's CIDP was incurred during active duty service.  As early as December 2005, the Veteran was being treated by W.J.T., M.D., Associate Professor, Department of Neurology, Shands Clinic at the University of Florida.  December 2005 Shands Healthcare Record.  In October 2007, having reviewed some of the Veteran's military records,  W.J.T., M.D., indicated that "[c]learly CIDP is an autoimmune disorder and it is possible that the disorder is triggered at some level by antecedent infections and therefore it is at least theoretically possible that [the Veteran's] CIDP could be related to his time in the military."  October 2007 Opinion of W.J.T., M.D.  Approximately a year later W.J.T., M.D., provided a more conclusive opinion saying "[a]fter reviewing copies of his medical treatment records, in my professional medical opinion, it is at least as likely as not that there is a direct relationship between [the Veteran's] CIDP and the mononucleosis and ear infections he experienced while in the service."  October 2008 Opinion of W.J.T., M.D.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the October 2008 opinion, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of CIDP which is etiologically related to active duty service.  Therefore, service connection for CIDP is warranted.


ORDER

Service connection for chronic inflammatory demyelinating polyneuropathy is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


